Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-30 are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-30 are allowable over the prior art of record.
The examiner has found that the prior art of record does not teach, suggest, or render obvious, inter alia, the specific combination of a method or an apparatus comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the apparatus to: receive a request for a content segment, wherein the request is associated with a second format different from a first format in which the content segment is stored; generate, based on the request, the content segment in the second format, wherein: location information for a first plurality of packets, comprising the content segment in the first format, is indicated in fewer than all of the first plurality of packets, location information for a second plurality of packets, comprising the content segment in the second format, is indicated in each of the second plurality of packets, a first packet of the second plurality of packets comprises first location information that is also in a first packet of the first plurality of packets; and other packets of the second plurality of packets each comprise location information that is based on the first location information; and send, to one or more user devices, the second plurality of packets (major difference in claims not found in the prior art) as set forth in the Specification and recited in independent claims 1 and 16.
 
Additionally, the examiner has found that the prior art of record does not teach, suggest, or render obvious, inter alia, the specific combination of a method or an apparatus comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the apparatus to: determine, by a computing device and based on manifest data for a content item, a plurality of packets corresponding to a segment of the content item, wherein a first packet of the plurality of packets comprises first location information corresponding to the segment; send the first packet, of the plurality of packets, comprising the first location information; and send at least one subsequent packet of the plurality of packets, wherein the at least one subsequent packet comprises second location information that is based on: the first location information; and a total quantity of packets in the plurality of packets (major difference in claims not found in the prior art) as set forth in the Specification and recited in independent claims 10 and 25.

These reasons, in conjunction with the other limitations of the independent claims, put this case in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia Baturay whose telephone number is (571) 272-3981. The examiner can normally be reached at 7am – 4pm, Mondays – Thursdays, Eastern Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on (571) 272-7493. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/Alicia Baturay/
Primary Examiner, Art Unit 2441

April 26, 2022